DETAILED ACTION
Status of the Claims
Claims 73-75, 80, 82, 86-88, 96-97, 103, 107, 109-112, 123, 127, 141, and 143 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Ellington et al.
Claims 73-75, 80, 82, 86-88, 96-97, 103, 107, 109-112, 127, 141, and 143 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ellington et al. (U.S. PGPub 2005/0106594 A1).  
Regarding claim 73, Ellington teaches a method, comprising: 
simultaneously amplifying at least some of a plurality of oligonucleotides in a common solution using PCR to produce amplified oligonucleotides (e.g. amplified by PCR as per para 0100); 
transcribing in vitro at least some of the amplified oligonucleotides to produce RNA (e.g. dsDNA was transcribed into RNA as per para 0101); 
reverse transcribing the RNA to produce transcribed DNA (e.g. RNA was reverse transcribed to DNA as per para 0101); and 
selectively degrading the RNA relative to the transcribed DNA (e.g. RNA was degraded with a mix of RNase A and Ribonuclease H as per para 0101).
Regarding claim 74, Ellington teaches the above, wherein the plurality of oligonucleotides have an average length of between 10 and 200 nucleotides (e.g. N20 ssDNA was 58 nucleotides long as per para 0086).
Regarding claim 75, Ellington teaches the above, wherein the plurality of oligonucleotides includes at least 10 unique oligonucleotide sequences (e.g. a theoretical pool size of 1.1 x 1012 molecules as per para 0100).
Regarding claim 80, Ellington teaches the above, wherein amplifying at least some of the plurality of oligonucleotides comprises exposing at least some of the plurality of oligonucleotides to primer-containing sequences (e.g. primers 20n.20 and 38.20 as per para 0100).
claim 82, Ellington teaches the above, wherein at least some of the amplified oligonucleotides contain a promoter (e.g. T7 polymerase promoter as per para 0101).
Regarding claim 86, Ellington teaches the above, wherein at least some of the plurality of oligonucleotides comprise at least a first set of oligonucleotides having a first common index region, and a second set of oligonucleotides having a second common index region distinguishable from the first common index region (e.g. several sets of oligonucleotides each with unique N20 sequences, which reads on the common index regions, as per para 0100).
Regarding claim 87, Ellington teaches the above, comprising amplifying the first set of oligonucleotides but not the second set of oligonucleotides (e.g. in later rounds of selection, as per para 0111-0112, most sequences were washed away, and therefore only some sets remained to be further amplified).
Regarding claim 88, Ellington teaches the above, wherein the plurality of oligonucleotides comprises at least 2 sets of oligonucleotides having distinguishable common index regions (e.g. several sets of oligonucleotides each with unique N20 sequences, which reads on the common index regions, as per para 0100).
Regarding claim 96, Ellington teaches the above, wherein transcribing at least some of the amplified oligonucleotides comprises a mass of RNA that is at least 100- fold greater than the mass of amplified oligonucleotides (e.g. “Greater than 2,000 RNA pool equivalences were reverse-transcribed” as per para 0101).
claim 97, Ellington teaches the above, wherein transcribing at least some of the amplified oligonucleotides comprises exposing the amplified oligonucleotides to an RNA polymerase (e.g. T7 RNA polymerase as per para 0101).
Regarding claim 103, Ellington teaches the above, wherein transcribing at least some of amplified oligonucleotides to produce RNA comprises producing, on average, at least 10 RNA copies of each of the amplified oligonucleotides (e.g. “Greater than 2,000 RNA pool equivalences were reverse-transcribed” as per para 0101).
Regarding claim 107, Ellington teaches the above, wherein reverse transcribing the RNA comprises exposing the RNA to a reverse transcriptase (e.g. SuperScript II RT enzyme as per para 0101).
Regarding claim 109, Ellington teaches the above, wherein reverse transcribing the RNA to produce transcribed DNA occurs without first purifying the RNA from components used to produce the RNA (e.g. later rounds were performed without purification as per para 0111-0112).
Regarding claim 110, Ellington teaches the above, further comprising purifying the RNA from components used to produce the RNA prior to reverse transcribing the RNA to produce transcribed DNA (e.g. “The resultant RNA was gel-purified on an 8% denaturing polyacrylamide gel” as per para 0101).
Regarding claim 111, Ellington teaches the above, wherein reverse transcribing the RNA to produce transcribed DNA comprises reverse transcribing the RNA to produce transcribed DNA using a sequence containing a transcription primer (e.g. “fluoresceinated 5' primer, 20.11f” as per para 0101 ).
claim 112, Ellington teaches the above, wherein the sequence containing a transcription primer is incorporated into the transcribed DNA (e.g. as per para 0101).
Regarding claim 127, Ellington teaches the above, wherein the transcribed DNA is substantially single-stranded (e.g. “the remaining fluoresceinated cDNA was purified on an 8% denaturing polyacrylamide gel” as per para 0101).
Regarding claim 141, Ellington teaches the above, wherein each oligonucleotide of a subset of the oligonucleotides comprises an index portion that is identical (e.g. either primer binding site of each N20 molecule as per para 0086).
Regarding claim 143, Ellington teaches the above, wherein the plurality of oligonucleotides has a distribution of lengths such that no more than 10% of the oligonucleotides has a length that is less than 80% or greater than 120% of the overall average length of the plurality of nucleotides (e.g. each N20 oligonucleotide was 58 nucleotides in length as per para 0086).

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Ellington et al. and Libus et al.
Claims 73-75, 80, 82, 86-88, 96-97, 103, 107, 109-112, 123, 127, 141, and 143 are rejected under 35 U.S.C. 103 as being unpatentable over Ellington et al. (U.S. PGPub 2005/0106594 A1) in view of Libus et al. ( BioTechniques, 2006, 41:156-164).  
Ellington is relied on as above, however, it is noted that Ellington is silent on the use of chemical degradation for removing the RNA after reverse transcription, as set forth in claim 123.
Libus teaches the use of alkaline hydrolysis in the removal of RNA after reverse transcription (e.g. “we employed alkaline hydro-lysis of RNA using 0.1 M NaOH for 20 min at 70°C” as per the center column of p. 158).
prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use chemical degradation (e.g. alkaline hydrolysis with NaOH and heat) to remove RNA after reverse transcription, as per Libus, in ssDNA library preparation, as per Ellington.  One of ordinary skill in the art would have been motivated to do so since Libus teaches that the use of RNase H “resulted in incom-plete hydrolysis, even after increasing the reaction temperature to 62°C to reduce secondary structures” and that “In addition, a component of the reaction partially inhibited PCR” as per the center column of p. 158).
One of ordinary skill in the art would have had a reasonable expectation of success in practicing the claimed invention as of the effective filing date, since Libus specifically teaches that alkaline hydrolysis can be used successfully to fully remove RNA after reverse transcription and before PCR amplification (e.g. as per the center column of p. 158).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. Patent No. 10/240,146 B2
Claims 73-75, 80, 82, 86-88, 96-97, 103, 107, 109-112, 123, 127, 141, and 143 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-21 of U.S. Patent No. 10/240,146 B2 (the ‘146 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘146 patent teaches all of the limitations of the present claims and in some aspects has a more narrow scope, but would anticipate the instant claims.
Regarding present claim 73, the ‘146 patent teaches a method, comprising simultaneously amplifying at least some of a plurality of oligonucleotides in a common solution using PCR to produce amplified oligonucleotides; transcribing in vitro at least some of the amplified oligonucleotides to produce RNA; reverse transcribing the RNA to produce transcribed DNA; and selectively degrading the RNA relative to the transcribed DNA (e.g. as per claim 1 of the ‘146 patent).
Regarding present claim 74, the ‘146 patent discloses the above, wherein the plurality of oligonucleotides have an average length of between 10 and 200 nucleotides (e.g. claim 2 of the ‘146 patent).
claim 75, the ‘146 patent discloses the above, wherein the plurality of oligonucleotides includes at least 10 unique oligonucleotide sequences (e.g. claim 3 of the ‘146 patent).
Regarding present claim 80, the ‘146 patent discloses the above, wherein amplifying at least some of the plurality of oligonucleotides comprises exposing at least some of the plurality of oligonucleotides to primer-containing sequences (e.g. claim 5 of the ‘146 patent).
Regarding present claim 82, the ‘146 patent discloses the above, wherein at least some of the amplified oligonucleotides contain a promoter (e.g. as per claim 6 of the ‘146 patent).
Regarding claim 86, the ‘146 patent discloses the above, wherein at least some of the plurality of oligonucleotides comprise at least a first set of oligonucleotides having a first common index region, and a second set of oligonucleotides having a second common index region distinguishable from the first common index region (e.g. as per claim 7 of the ‘146 patent).
Regarding present claim 87, the ‘146 patent discloses the above, comprising amplifying the first set of oligonucleotides but not the second set of oligonucleotides (e.g. as per claim 8 of the ‘146 patent).
Regarding present claim 88, the ‘146 patent discloses the above, wherein the plurality of oligonucleotides comprises at least 2 sets of oligonucleotides having distinguishable common index regions (e.g. as per claim 9 of the ‘146 patent).
Regarding present claim 96, the ‘146 patent discloses the above, wherein transcribing at least some of the amplified oligonucleotides comprises a mass of RNA 
Regarding present claim 97, the ‘146 patent discloses the above, wherein transcribing at least some of the amplified oligonucleotides comprises exposing the amplified oligonucleotides to an RNA polymerase (e.g. as per claim 11 of the ‘146 patent).
Regarding claim 103, the ‘146 patent discloses the above, wherein transcribing at least some of amplified oligonucleotides to produce RNA comprises producing, on average, at least 10 RNA copies of each of the amplified oligonucleotides (e.g. as per claim 12 of the ‘146 patent).
Regarding present claim 107, the ‘146 patent discloses the above, wherein reverse transcribing the RNA comprises exposing the RNA to a reverse transcriptase (e.g. as per claim 13 of the ‘146 patent).
Regarding present claim 109, the ‘146 patent discloses the above, wherein reverse transcribing the RNA to produce transcribed DNA occurs without first purifying the RNA from components used to produce the RNA (e.g. as per claim 14 of the ‘146 patent).
Regarding present claim 110, the ‘146 patent discloses the above, further comprising purifying the RNA from components used to produce the RNA prior to reverse transcribing the RNA to produce transcribed DNA (e.g. as per claim 15 of the ‘146 patent).
Regarding present claim 111, the ‘146 patent discloses the above, wherein reverse transcribing the RNA to produce transcribed DNA comprises reverse 
Regarding present claim 112, the ‘146 patent discloses the above, wherein the sequence containing a transcription primer is incorporated into the transcribed DNA (e.g. as per claim 17 of the ‘146 patent).
Regarding present claim 127, the ‘146 patent discloses the above, wherein the transcribed DNA is substantially single-stranded (e.g. as per claim 18 of the ‘146 patent).
Regarding present claim 127, the ‘146 patent discloses the above, wherein the transcribed DNA is substantially single-stranded (e.g. as per claim 19 of the ‘146 patent).
Regarding present claim 141, the ‘146 patent discloses the above, wherein each oligonucleotide of a subset of the oligonucleotides comprises an index portion that is identical (e.g. as per claim 20 of the ‘146 patent).
Regarding present claim 143, the ‘146 patent discloses the above, wherein the plurality of oligonucleotides has a distribution of lengths such that no more than 10% of the oligonucleotides has a length that is less than 80% or greater than 120% of the overall average length of the plurality of nucleotides (e.g. as per claim 21 of the ‘146 patent).

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639